Exhibit 10.1

 

THE NEW YORK TIMES COMPANY

NON-EMPLOYEE DIRECTORS DEFERRAL PLAN
AS AMENDED THROUGH FEBRUARY 17, 2005

 

ARTICLE 1

 

NAME AND PURPOSE

 

The New York Times Company (the “Company”) hereby establishes The New York Times
Company Non-Employee Directors Deferral Plan (the “Plan”). The purpose of the
Plan is to provide a means for (i) the elective deferral of the payment of
compensation payable to non-employee directors of the Company and (ii) the
payment of a portion of compensation payable to non-employee directors of the
Company in the form of deferred compensation.

 

ARTICLE 2

 

EFFECTIVE DATE

 

The Plan is effective as of September 17, 1997 (the “Effective Date”).  The
terms of the Plan, as amended through February 17, 2005, apply to all deferred
amounts whether made before or after February 17, 2005.

 

ARTICLE 3

 

PARTICIPATION

 

Each member of the Board of Directors of the Company (the “Board”) who is not an
employee of the Company or any subsidiary of the Company may participate in the
Plan (each a “Non-Employee Director”).

 

ARTICLE 4

 

DEFERRAL ELECTIONS

 

Pursuant to the terms of the Plan, a Non-Employee Director may make an election
to defer a percentage of (i) the annual retainer fee payable in respect of the
Non-Employee Director’s service on the Board and (ii) the Board meeting fees and
committee meeting fees payable in respect of the Non-Employee Director’s
attendance at such meetings (collectively, “Compensation”). A Non-Employee
Director’s deferral election may apply to one or both of the foregoing
categories of Compensation and may range from 10% to 100% of such Compensation,
in 10% gradations, as elected by the Non-Employee Director. Each initial
deferral election and each change to an existing deferral election shall be made
by the submission of an Election Form.  The Election Form shall include:  (x)
the amount of the deferral, (y) the form of the deferral (cash or stock), and
(z) the form of the distribution (lump-sum or installment) for the

 

--------------------------------------------------------------------------------


 

deferral.  Each initial deferral election and each change to an existing
deferral election shall be made by the submission of an Election Form as
follows:

 

(a)        Prior to December 31st each year, each Non-Employee Director may
submit an Election Form which will be given effect with respect to Compensation
earned by the Non-Employee Director for the subsequent calendar year.

 

(b)       Each Non-Employee Director initially elected or appointed to the Board
on or after the December 31  of the previous calendar year may submit an
Election Form no later than thirty (30) calendar days following the Non-Employee
Director’s election or appointment, which Election Form will be given effect
with respect to Compensation earned by the Non-Employee Director after the
submission of the Election Form.

 

(c)        At any time after the election periods described in subparagraphs (a)
and (b) above, a Non-Employee Director may submit an initial Election Form or a
new Election Form superseding an existing Election Form, in which case such
initial or new Election Form will be given effect with respect to Compensation
earned by the Non-Employee Director for the subsequent calendar year.  Any
changes to the form of distribution must be consistent with the provisions of
Article 7.

 

ARTICLE 5

 

BENEFICIARY DESIGNATION

 

Each Non-Employee Director may, at any time, designate one or more Beneficiaries
to receive amounts credited to the Non-Employee Director’s deferral accounts in
the event of the Non-Employee Director’s death. A Non-Employee Director may make
an initial Beneficiary designation, or change an existing Beneficiary
designation, by completing and signing a Beneficiary Designation Form and
submitting it to the Secretary of the Company. Upon acceptance by the Secretary
of the Company of a Non-Employee Director’s Beneficiary Designation Form, all
Beneficiary designations previously filed shall automatically be canceled.

 

ARTICLE 6

 

MAINTENANCE OF DEFERRED ACCOUNTS/DISCRETIONARY GRANTS

 

Compensation may be deferred by a Non-Employee Director under the Plan either in
the form of cash or units of class A common stock of the Company (“Stock”) (but
in no event shall deferrals be made in a combination of cash and Stock).
Compensation deferred by a Non-Employee Director under the Plan shall be
credited to record keeping accounts maintained by the Company in the
Non-Employee Director’s name as follows:

 

(a)          CASH DEFERRALS. Deferrals made in cash shall be credited to an
account (“Cash Deferral Account”) as of the date on which such Compensation
would otherwise have been paid to the Non-Employee Director. All amounts
credited to a Non-Employee Director’s Cash Deferral Account shall accrue
interest from the time such amounts would otherwise have been paid to

 

2

--------------------------------------------------------------------------------


 

the Non-Employee Director until the date that such amounts cease accruing
interest in connection with a distribution pursuant to Article 7.  The interest
rate shall be reset annually and shall equal the interest rate payable on
one-year U.S. Treasury Bills auctioned in the first auction of the calendar
year; provided however, if no one-year U.S. Treasury Bills are being auctioned,
such interest rate shall equal the closing yield on a U.S. Treasury Note with
one-year remaining to maturity as of the first business day of the calendar
year.  Interest in a Cash Deferral Account shall be compounded as of the last
business day of each calendar quarter.

 

(b)         STOCK DEFERRALS. Deferrals made in Stock shall be initially credited
in cash to an account (“Interim Cash Deferral Account”) as of the date on which
such Compensation would otherwise have been paid to the Non-Employee Director. 
All amounts credited to a Non-Employee Director’s Interim Cash Deferral Account
shall accrue interest from the time such amounts would otherwise have been paid
to the Non-Employee Director until, as the case may be, the date that such
amounts are credited to the Non-Employee Director’s Stock Deferral Account, as
provided in this paragraph, or the date that such amounts cease accruing
interest in connection with a distribution pursuant to Article 7.  Amounts in
the Interim Cash Deferral Account, including interest and Deemed Dividends (as
defined below), shall be credited to an account (the “Stock Deferral Account”)
as of the date of the Company’s Annual Meeting of Stockholders first occurring
after the date on which such amounts were credited to the Interim Cash Deferral
Account.  All amounts to be credited to a Non-Employee Director’s Stock Deferral
Account shall be credited using the weighted average closing price of a share of
Stock on the New York Stock Exchange for the 30 trading days prior to the date
of credit.  Dividends with respect to any Stock credited to a Non-Employee
Director’s Stock Deferral Account will be credited as cash on the dividend
payment date to the Interim Cash Deferral Account (“Deemed Dividends”) and shall
accrue interest in the same manner as other amounts credited to such account
from such time until such amounts are credited to the Non-Employee Director’s
Stock Deferred Account pursuant to the terms of this paragraph.  Interest in an
Interim Cash Deferral Account shall be compounded as of the last business day of
each calendar quarter.  The interest rate for the purposes of this paragraph (b)
shall be the rate set forth in paragraph (a) above.

 

On the date of the Company’s Annual Meeting of Stockholders each year, an amount
of Stock, determined in accordance with the next sentence, may (in the
discretion of the Board) be credited to each Non-Employee Director’s Stock
Deferral Account (“Discretionary Grants”).  The amount of Stock, if any, to be
credited shall be equal to the dollar amount, if any, determined by the Board
from time to time for this purpose, divided by the weighted average closing
price of a share of Stock on the New York Stock Exchange for the 30 trading days
prior to the date of such Annual Meeting of Stockholders.

 

ARTICLE 7

 

METHOD OF DISTRIBUTION OF DEFERRALS

 

No distribution of deferrals may be made except as provided in this Article 7.
All distributions, whether deferrals are made in cash or Stock, shall be made in
cash as provided hereunder.

 

(a)          CASH DEFERRALS AND INTERIM CASH DEFERRALS. As described in the
following

 

3

--------------------------------------------------------------------------------


 

sentence, the full amount credited to a Non-Employee Director’s Cash Deferral
Account and Interim Cash Deferral Account shall be distributed to the
Non-Employee Director after the cessation of the Non-Employee Director’s service
on the Board for any reason other than death. Such distribution shall (i) be
made in the form of a lump sum cash payment within thirty (30) days following
the end of the month in which the Non-Employee Director ceases service and shall
consist of all amounts credited to such Non-Employee Director’s Cash Deferral
Account and Interim Cash Deferral Account plus interest accrued through the end
of the month in which the Non-Employee Director ceases service or (ii) be made
in the form of substantially equal annual cash installments over a period of up
to ten (10) years, payable as of January 30 of each of the selected number of
years immediately following the Non-Employee Director’s cessation from service,
as designated on the Distribution Election Form submitted by the Non-Employee
Director. Each such cash installment shall consist of all amounts credited to
such Non-Employee Director’s Cash Deferral Account and Interim Cash Deferral
Account, plus interest accrued through the end of the calendar year prior to the
year in which each such cash installment is paid, divided by the remaining
number of years during which the amounts are to be distributed.  If the
installment payment method in clause (ii) above is elected, the Non-Employee
Director cannot later elect to receive a lump sum pursuant to clause (i) above. 
If the Non-Employee Director wishes to change the form of distribution from lump
sum to installment, then (x) a written election to do so must be made, (y) such
election will not take effect if the lump sum otherwise would have become
payable within twelve (12) months of the date of the election, and (z) if the
election does take effect, the payment of such installments may not commence
prior to the fifth anniversary of the date the lump sum otherwise would have
been paid.

 

(b)         STOCK DEFERRALS. As described in the following sentence, the full
amount credited to a Non-Employee Director’s Stock Deferral Account shall be
distributed to the Non-Employee Director after the cessation of the Non-Employee
Director’s service on the Board for any reason other than death. Such
distribution shall (i) be made in the form of a lump sum cash payment within
thirty (30) days following the end of the month in which the Non-Employee
Director ceases service and shall be calculated by multiplying the number of
units of Stock credited to the Non-Employee Director’s Stock Deferral Account by
the closing price of a share of Stock on the last business day of the month in
which the Non-Employee Director ceases service, or (ii) be made in the form of
substantially equal annual cash installments over a period of up to ten (10)
years, payable as of January 30 of each of the selected number of years
immediately following the Non-Employee Director’s cessation from service, as
designated on the Distribution Election Form submitted by the Non-Employee
Director. Each such installment shall be calculated by multiplying the number of
units of Stock credited to such Non-Employee Director’s Stock Deferral Account
by the closing price of a share of Stock on the last business day of the
calendar year prior to the year in which each such installment is paid, and
dividing the total thereof by the remaining number of years during which the
amounts are to be distributed. If the installment payment method in clause (ii)
above is elected, the Non-Employee Director cannot later elect to receive a lump
sum pursuant to clause (i) above.  If the Non-Employee Director wishes to change
the form of distribution from lump sum to installment, then (x) a written
election to do so must be made, (y) such election will not take effect if the
lump sum otherwise would have become payable within twelve (12) months of the
date of the election, and (z) if the election does take effect,

 

4

--------------------------------------------------------------------------------


 

the payment of such installments may not commence prior to the fifth anniversary
of the date the lump sum otherwise would have been paid.

 

(c)          OTHER.  (i) Notwithstanding the foregoing, at the written request
of a Non-Employee Director, the Nominating & Governance Committee of the Board
(in its role as Plan administrator), may in its sole discretion, accelerate the
payment of amounts credited to the Non-Employee Director’s deferral accounts,
upon a showing of unforeseeable emergency by such Non-Employee Director, taking
into account the Non-Employee Director’s other financial resources. Such
distribution shall be made in the form of a lump sum cash payment and shall not
exceed the lesser of (x) the amount necessary to meet the financial need created
by the unforeseeable emergency, plus any taxes reasonably anticipated as a
result of the distribution or (y) all amounts credited to such Non-Employee
Director’s deferral account plus interest accrued through the end of the month
immediately preceding the month in which such request was made. Amounts
distributed shall first be credited against the Non-Employee Director’s Cash
Deferral Account, then against his or her Interim Cash Deferral Account, and
then against his or her Stock Deferral Account (based on the closing price of a
share of Stock on the date the request for distribution is made).  For these
purposes, “unforeseeable emergency” is a severe financial hardship resulting
from a sudden and unexpected illness or accident of the Non-Employee Director,
the Non-Employee Director’s spouse or the Non-Employee Director’s dependent,
loss of the Non-Employee Director’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of one or more
recent events beyond the control of the Non-Employee Director. In any event,
payment may not be made to the extent such emergency is or may be relieved: (1)
through reimbursement or compensation by insurance or otherwise; or (2) by
liquidation of the Non-Employee Director’s assets, to the extent the liquidation
of such assets would not, itself, cause severe financial hardship. Examples of
what are not considered to be unforeseeable emergencies include the need to pay
a child’s tuition expenses or the desire to purchase a home.

 

(ii)          In the event of a Non-Employee Director’s death either before or
after the Non-Employee Director’s cessation from service on the Board, all
amounts then credited to the Non-Employee Director’s Cash Deferral Account,
Interim Cash Deferral Account and Stock Deferral Account shall be distributed to
the Non-Employee Director’s designated Beneficiaries in the form of a lump sum
cash payment within thirty (30) days after the end of the month in which such
death occurred or as soon as practicable thereafter and shall consist of all
amounts credited to such Non-Employee Director’s deferral accounts plus any
dividend equivalents and interest accrued through the end of the month in which
such death occurred. Stock in a Non-Employee Director’s Stock Deferral Account
shall be valued as of the last business day of the month in which such death
occurred. If the Non-Employee Director has not designated a Beneficiary or the
Non-Employee Director’s designated Beneficiary(ies) do not survive the
Non-Employee Director, the full amount of the Non-Employee Director’s deferral
account shall be paid to the Non-Employee Director’s spouse, or if there is no
spouse, to the Non-Employee Director’s estate.

 

(iii)       If at the time of a Non-Employee Director’s cessation as a
Non-Employee Director from service on the Board, he or she becomes an employee
of the Company, then for purposes

 

5

--------------------------------------------------------------------------------


 

determining the timing of distributions pursuant to this Article 7, he or she
shall not be treated as having ceased service until such employment terminates
(or 6 months thereafter if immediately prior to such termination he or she is a
“key employee” within the meaning of Section 409A(a)(2)(B) of the Internal
Revenue Code of 1986, as amended).

 

ARTICLE 8

 

UNFUNDED STATUS OF THE PLAN

 

A Non-Employee Director shall not have any interest in any amount credited to
his or her deferral accounts until it is distributed in accordance with the
Plan. Distributions under the Plan shall be made only from the general assets of
the Company. All amounts deferred under the Plan shall remain the sole property
of the Company, subject to the claims of its general creditors and available for
its use for whatever purposes are desired. With respect to amounts deferred, a
Non-Employee Director is merely a general creditor of the Company; and the
obligation of the Company hereunder is purely contractual and shall not be
funded or secured in any way.

 

ARTICLE 9

 

NON-ALIENABILITY AND NON-TRANSFERABILITY

 

The rights of a Non-Employee Director to the payment of amounts credited to his
or her deferral accounts shall not be assigned, transferred, pledged or
encumbered or be subject in any manner to alienation or anticipation. A
Non-Employee Director may not borrow against amounts credited to the
Non-Employee Director’s account and such amounts shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, change, garnishment, execution or levy of any kind, whether
voluntary or involuntary, prior to distribution.

 

ARTICLE 10

 

STATEMENT OF ACCOUNT

 

Statements will be sent to each Non-Employee Director within thirty (30) days
after each year’s Annual Meeting of Stockholders indicating the balance of the
Non-Employee Director’s accounts as of the end of business on the date of the
Annual Meeting (giving effect to the grants and transfers made as of such date).

 

ARTICLE 11

 

ADMINISTRATION

 

Except with respect to Discretionary Grants, the Plan is intended to be
self-effectuating and does not require the exercise of discretion by the
Company.  With respect to the Discretionary Grants, and otherwise, to the extent
necessary, the Nominating & Governance Committee of the Board shall act as the
Plan administrator for purposes of resolving any ambiguities, claims or disputes

 

6

--------------------------------------------------------------------------------


 

arising with respect to the Plan or any deferrals under the Plan.  As such the
Nominating & Governance Committee is authorized to make any rulings and
determinations that it deems to be appropriate and consistent with the terms and
intent of the Plan and all such rulings and determinations shall be final and
binding upon all parties for all purposes.  Any member of the Nominating &
Governance Committee making a claim or request to the Nominating & Governance
Committee with respect to his or her rights or interests under the Plan shall
excuse himself or herself from the Nominating & Governance Committee’s
determination with respect to such claim or request.

 

ARTICLE 12

 

AMENDMENT AND TERMINATION

 

The Plan may, at any time, be amended, modified or terminated by the Board. No
amendment, modification or termination shall, without the consent of a
Non-Employee Director, adversely affect such Non-Employee Director’s rights with
respect to amounts accrued under his or her deferral account.

 

ARTICLE 13

 

NOTICES

 

All notices and forms to be submitted to the Company hereunder shall be
delivered to the attention of the Secretary of the Company.

 

7

--------------------------------------------------------------------------------